FILED
                       NOT FOR PUBLICATION                        MAR 28 2016

                                                              MOLLY C. DWYER, CLERK
                UNITED STATES COURT OF APPEALS                 U.S. COURT OF APPEALS



                        FOR THE NINTH CIRCUIT


STEVE HARRIS; DENNIS F. RAMOS,        No. 10-56014
AKA Dennis Ramos; DONALD HANKS;
JORGE TORRES; ALBERT CAPPA, On        D.C. No. 2:07-cv-05442-PSG-PLA
Behalf of Themselves and All Others
Similarly Situated,                   Central District of California,
                                      Los Angeles
          Plaintiffs - Appellants,

  v.                                  ORDER

AMGEN, INC.; AMGEN
MANUFACTURING, LIMITED; FRANK
J. BIONDI, Jr.; JERRY D. CHOATE;
FRANK C. HERRINGER; GILBERT S.
OMENN; DAVID BALTIMORE;
JUDITH C. PELHAM; KEVIN W.
SHARER; FREDERICK W. GLUCK;
LEONARD D. SCHAEFFER; CHARLES
BELL; JACQUELINE ALLRED;
AMGEN PLAN FIDUCIARY
COMMITTEE; RAUL CERMENO;
JACKIE CROUSE; FIDUCIARY
COMMITTEE OF THE AMGEN
MANUFACTURING LIMITED PLAN;
LORI JOHNSTON; MICHAEL KELLY,

          Defendants - Appellees.,

_______________________,

DENNIS M. FENTON; RICHARD
NANULA; THE FIDUCIARY
COMMITTEE; AMGEN GLOBAL
BENEFITS COMMITTEE; AMGEN
FIDUCIARY COMMITTEE,

              Defendants.


               On Remand From The United States Supreme Court

Before: FARRIS and W. FLETCHER, Circuit Judges and KORMAN,* Senior
District Judge.

      This case is remanded to the district court for further proceedings consistent

with the decision of the United States Supreme Court in Amgen Inc. v. Harris, 136

S. Ct. 758 (2016).

      REMANDED.




      *
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.